Title: To George Washington from William Fairfax, 20 July 1757
From: Fairfax, William
To: Washington, George

 

Dear Sir
Alexandria. 20th July [1757]

I rec’d yr Favor of the 17th inst. this Day by your Messenger.
The Narrative of the Deposition recited, seems to agree with what is containd in the Northern Papers as to the Reinforcement of Men, Provisions &c. brought up the Missisippi, which together with what’s imported to Louisburg and Quebeck the French have found Time eno[ug]h to strengthen every Fortress and Place We have been long whispering to attack, So that notwithstanding the Endeavors of Ld L. to keep his intended Operation a Secret, they are too well known or guest at in Europe.
I writ this Day by the Post to the Governor acquainting Him of my Son William Hy being now with Me and desirous of a Lieuts. Commission in yr Regiment, being told of some Vacancys. I am unwilling to discourage So good a Disposition especially as I find him capable of the highest Attainments, And if He is favord With the desir’d Commission I am persuaded He will do Credit to the Corps and Merit your Friendly Countenance. He has made a Beginning towards acquiring Some Knowledge in the Theory of Fortification &c. I shall be glad to know yr Thoughts that I may equipp Him accordingly. Having a Report that nine Indians have been lately taken up and imprisond at Winchester being more than suspected as Spies, I am Somewhat doubtful of the Truth as You are Silent about it—If any circumstantial Proof to corroberate what the noted Warrior Jemmy Bullen Suggested, They deserve to be punishd as Spies.
Colo. Carlyle is as desirous as You can be to have yr late Brother’s Estate setled to mutual Satisfaction. We all send our friendly Greetings, And I am Dr Sr Yr very affecte & obedt

W: Fairfax

